Citation Nr: 0714925	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-41 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an acquired psychiatric disorder, to 
include PTSD.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD 
pursuant to DSM-IV, nor has any PTSD been related to his 
active service.

2.  The veteran's diagnosed psychiatric disorder (anxiety 
disorder, not otherwise specified) first manifested many 
years after his separation from service and are unrelated to 
his period of service or to any incident therein.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002);  38 C.F.R. 
§ 3.303 (2006).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  Service connection may also be 
established for certain chronic diseases, including 
psychoses, manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2006).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991). 

The veteran contends that he suffers from an acquired 
psychiatric disorder, to include PTSD, as a result of the 
stresses of active service.   

The veteran's service personnel records list his military 
occupational specialty as clerk typist, and show that he 
received the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal, and the Army 
Commendation Medal.  These awards indicate service but do not 
denote combat.  The veteran served in Vietnam from October 
1968 to October 1969.  He does not allege combat exposure 
during service, and did not mention a history of combat 
exposure during a March 2005 VA examination.  As the veteran 
does not have a confirmed history of engaging in combat with 
the enemy during service, his alleged stressors must be 
verified.  

The veteran's service medical records are negative for any 
treatment of psychiatric disorders, including PTSD, during 
service.  His November 1967 entrance examination found him to 
be qualified for enlistment with no psychiatric 
abnormalities, and no psychiatric disorders were found at his 
October 1969 separation examination.  The Board therefore 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  As chronicity in service has not been 
established, a showing of continuity of symptoms after 
discharge is required to support the veteran's claim for 
service connection of his psychiatric disorder.  38 C.F.R. § 
3.303(b).

The first post-service clinical evidence of record of 
symptoms of a psychiatric disorder is an April 2004 private 
medical report where the veteran received a psychiatric 
examination.  The veteran reported experiencing symptoms of a 
psychiatric disorder since his period of active service in 
1967.  He reported being in denial and avoiding treatment for 
his symptoms for a long time due to the stigma associated 
with having a psychiatric disorder.  The veteran complained 
of insomnia, nightmares, multiple sleep awakenings, and 
flashbacks.  Examination revealed the veteran to be dressed 
appropriately with normal posture and movements.  He 
maintained good eye contact and was cooperative.  His mood 
was described as tense, anxious, apprehensive, worried, 
afraid, panicked, and seeming on the brink of disaster.  His 
affect was dysphoric, sad, depressed, and self-reproachful.  
The veteran felt hopeless, worthless, and helpless.  His 
speech and voice were normal, and he was oriented to time and 
place.  His judgment and insight were impaired, and his fund 
of information was good.  The veteran was found to have 
phobias and depersonalizations both with and without panic 
attacks.  He had a lack of intellectual insight about his 
emotional disorder.  He was not subject to hallucinations or 
suicidal ideation.  He was hypnagogic and hypnopompic.  The 
physician diagnosed the veteran with PTSD and found that it 
was secondary to his participation in the Vietnam War.  

On VA examination in March 2005, the veteran complained of 
sleeping poorly because he remembered things from the war.  
He also reported feeling tense and reacting to noises.  He 
stated that he stayed at home most of the time but that he 
sometimes went to play tennis with friends.  The veteran 
reported that at times he would get verbally aggressive and 
feel irritable.  He reported drinking daily but denied the 
use of drugs.  Examination revealed that the veteran was 
clean, neatly dressed, and groomed.  He was alert and 
oriented.  His mood was slightly anxious, and his affect 
exhibited full range.  His attention, concentration, and 
memory were good.  He had clear and coherent speech and fair 
insight and judgment.  He did not suffer from hallucinations 
and exhibited good impulse control.  He had no suicidal or 
homicidal ideation.  The examiner reviewed the veteran's 
entire claims file and noted that no PTSD stressors were 
verified.  He further noted that the veteran reported being 
treated with medication for his PTSD, but there were no 
prescriptions in the veteran's computer files.  The examiner 
found that the veteran did not meet the DSM-IV criteria for 
PTSD and diagnosed him with mild anxiety disorder, not 
otherwise specified, and alcohol abuse.  

The veteran has not alleged that his diagnosed alcohol 
dependence is related to service.  However, a claim for 
service connection for substance abuse cannot succeed because 
Congress has specifically provided that no compensation shall 
be paid if the disability is the result of abuse of alcohol 
or drugs.  38 U.S.C.A. § 1110 (West 2002).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached. The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the 
April 2004 psychiatric examination.  While the physician 
diagnosed the veteran with PTSD and related it to his period 
of active service, this appears to have been based primarily 
upon a history provided by the veteran, rather than upon a 
review of the evidence of record.  The filtering of the 
veteran's account of his military service through his 
physician does not transform the veteran's account into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Additionally, the Board finds 
that the opinion is not supported by adequate rationale, as 
no explanation was given as to the link between the PTSD 
diagnosis and any in-service stressors.  If the examiner does 
not provide a rationale for the opinion, this weighs against 
the probative value of the opinion.  See Sklar v. Brown, 5 
Vet. App. 140 (1993).  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).

The Board assigns greater weight to the March 2005 VA 
examination.  In placing greater weight on the March 2005 
opinion, the Board notes that the veteran's entire file was 
reviewed in detail and a comprehensive psychiatric 
examination was performed.  In forming his opinion, the 
examiner acknowledged the lack of evidence of any verified 
in-service stressors or current PTSD medication.  The Board 
accordingly finds the March 2005 VA medical opinion to be the 
most probative as to whether the veteran has a current 
confirmed PTSD diagnosis because the examiner at the March 
2005 examination based the opinion on a thorough review of 
the evidence in the veteran's file and records in addition to 
a detailed medical examination.  

With regard to the veteran's claim for service connection for 
PTSD, the first requirement for any service connection claim 
is evidence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the Board finds no 
evidence of a current disability, such that the claim must be 
denied.  Specifically, the veteran's service medical records 
reflect no diagnosis of PTSD, and the post-service evidence 
tends to indicate that a diagnosis of PTSD pursuant to DSM-IV 
is not warranted.  A March 2005 VA examination expressly 
noted that the veteran did not meet the DSM-IV criteria for 
PTSD.  Thus, absent evidence of a current diagnosis of PTSD 
pursuant to DSM-IV, service connection for post-traumatic 
stress disorder must be denied.

With regard to whether the veteran is entitled to service 
connection for the mild anxiety disorder with which he has 
been diagnosed, the Board finds that he is not.  

There is no evidence of record that demonstrates that any 
psychosis manifested to a compensable degree within one year 
following the veteran's separation from service, and thus 
service connection on a presumptive basis is not warranted.

The first post-service clinical evidence of symptoms of an 
acquired psychiatric disorder is not dated until April 2004, 
approximately 35 years after the veteran's separation from 
service, and the first post-service evidence of record of a 
diagnosis of a psychiatric disorder (mild anxiety disorder) 
is not dated until March 2005, approximately 36 years after 
separation from service.  In view of the lengthy period 
without treatment for this disorder, there is no evidence of 
a continuity of treatment, and this weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich, 104 F. 3d at 1332; Rabideau, 
2 Vet. App. at 143.  In this case, the Board finds that the 
evidence is against a finding of a nexus between military 
service and the veteran's current psychiatric disorder.  In 
addition, psychosis was not diagnosed within one year of 
separation, so presumptive service connection for an acquired 
psychiatric disorder, to include PTSD, is not warranted.  

The Board has considered the veteran's claims that he has a 
psychiatric disorder, to include PTSD, related to his 
service.  However, as a layperson, he is not competent to 
give medical opinions on diagnosis, causation, or aggravation 
of a medical condition.  Bostain v. West, 11 Vet. App. 124, 
127 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003 and 
November 2004; rating decisions in January 2004, May 2004, 
and April 2005; a statement of the case in October 2004; and 
a supplemental statement of the case in June 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2005 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  
       
      
ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


